Citation Nr: 1040052	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-34 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


	THE ISSUES	

1.  Entitlement to an initial disability rating in excess of 10 
percent for hiatal hernia.

2.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an effective date earlier than March 29, 2001 
for the grant of service connection for hiatal hernia.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1959 and from March 1960 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In the October 2005 rating decision, the RO implemented 
the Board's June 2005 decision, which granted service connection 
for peripheral neuropathy of the right lower extremity, the left 
lower extremity, the right upper extremity, and the left upper 
extremity.  The RO assigned a 10 percent rating for each 
disability, effective November 28, 2000.  The October 2005 rating 
decision also implemented the Board's June 2005 decision, which 
granted service connection for hiatal hernia.  The RO assigned a 
noncompensable rating, effective November 28, 2000.

In his notice of disagreement and substantive appeal, the Veteran 
appealed the 10 percent ratings assigned only for the peripheral 
neuropathy of the right lower extremity, the left lower 
extremity, and the left upper extremity.  He also appealed the 
initial noncompensable rating and effective date assigned for the 
hiatal hernia.  In a September 2006 rating decision, the RO 
determined that clear and unmistakable error was made in the 
decision to assign an effective date of November 28, 2000 for the 
grant of service connection for hiatal hernia.  The September 
2006 rating decision determined that the appropriate effective 
date for the grant of service connection for hiatal hernia was 
March 29, 2001, and the appropriate disability rating was 10 
percent.  As such, the issues involving entitlement to higher 
initial ratings and an earlier effective date for the service-
connected hiatal hernia are listed appropriately on the title 
page of this decision.  


FINDINGS OF FACT

1.  The Veteran's hiatal hernia is manifested by persistently 
recurrent epigastric distress, some dysphagia and substernal 
pain; there is no evidence that such symptoms are productive of 
considerable impairment of health.

2.  The Veteran's peripheral neuropathy of the lower extremities 
and left upper extremity are all manifested by mild incomplete 
paralysis; there is no evidence of moderate incomplete paralysis 
of any affected nerve.

3.  In a November 1977 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for hiatal 
hernia.  The Veteran was notified of the decision in a November 
1977 letter and of his appellate rights.  However, she did not 
initiate an appeal.

4.  The Veteran's claim to reopen a previously denied claim for a 
hiatal hernia was received on March 29, 2001; the claim was 
reopened on the basis of new and material evidence other than 
service department records.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.114, Diagnostic Code 7346 (2010).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the lower extremities have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.123, 4.124a, Diagnostic 
Code 8620 (2010).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.123, 4.124a, 
Diagnostic Code 8615 (2010).

4.  An effective date earlier than March 29, 2001, for the grant 
of service connection for hiatal hernia is not established.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.158, 3.159, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in April 2001, January 
2002, December 2003, March 2006 and April 2006, the RO and the 
Appeals Management Center provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  Additionally, the April 2006 notice letter 
informed the Veteran as to disability ratings and effective 
dates.

However, the Veteran is challenging the initial disability 
ratings assigned following the grant of service connection for 
peripheral neuropathy of the lower and left upper extremities and 
for hiatal hernia.  He is also challenging the initial effective 
date assigned for the grant of service connection for hiatal 
hernia.  Service connection for each of these disabilities was 
awarded in an October 2005 rating decision.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

Further, regarding increased rating claims, the Federal Circuit 
has held that VA's duty to notify, codified at 38 U.S.C.A. § 
5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Rating and Earlier 
Effective Date Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later, if the claim was reopened on the basis of new and 
material evidence other than service department records.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  

Any communication or action from a claimant, which indicates 
intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.

Where evidence requested in connection with a claim to reopen is 
not furnished within 1 year after the date of request, the claim 
will be considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is received.  
Should the right to benefits be finally established, compensation 
shall not commence earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158.  

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased rating for Hiatal Hernia

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2010).

Disabilities of the digestive system are rated in accordance with 
38 C.F.R. 
§ 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that 
ratings under codes 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's hiatal hernia is rated as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic 
Code 7346, hiatal hernia, a 10 percent disability rating is 
warranted when there are two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent disability 
rating is in order when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A maximum 60 percent 
disability rating is in order when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114.

The medical evidence of record shows that a July 1999 private 
treatment record notes that the Veteran weighed 224 pounds.  He 
had abdominal pain which resolved entirely with H-pylori 
treatment.  He had no BPR, melena, or reflux symptoms.  

In February 2000 the Veteran was seen by a private physician for 
left upper quadrant pain which resolved with Prilosec.  The 
physician indicated that it may be gastritis, hyperacidity or, 
even peptic ulcer disease.  A January 2001 private treatment 
record notes that the Veteran's left upper quadrant pain was 
presumably a "possible gastric ulcer"  A double contrast upper 
gastrointestinal (UGI) series and barium swallow revealed a small 
sliding-type hiatal hernia with minimal reflux, otherwise 
unremarkable study.  

A November 2001 private treatment record indicates complaints of 
pain in the chest and back.  There was no nausea or sweating.  
The Veteran was diagnosed with hiatal hernia, for which Prevacid 
was prescribed.  

A May 2003 VA treatment record indicates a diagnosis of hiatal 
hernia.  A November 2003 VA treatment record notes that the 
Veteran denied unexplained changes in his weight or a negative 
change in his bowel movement pattern.  He weighed 238 pounds.  
There was no melena, hematochezia, or abdominal pain.  
Examination of the abdomen was unremarkable.  

A July 2005 VA treatment record notes that the Veteran had a 
history of gastroesophageal reflux disease (GERD).  He denied 
diarrhea, constipation, vomiting or abdominal pain.  Examination 
of the abdomen was unremarkable.  His weight was 242 lbs.

A June 2006 VA annual check-up report notes that he had no 
diarrhea, constipation, vomiting or abdominal pain.  A colonscopy 
was done in May 2005.  It was completely negative and he was told 
to return for follow-up examination in 10 years.  The assessment 
included GERD and hiatal hernia, which was noted to be controlled 
with Nexium.

An October 2006 private medical record indicates that the Veteran 
had an endoscopy procedure done because of severe heartburn, 
dysphagia, chest pain, and "intermittent disease."  The 
diagnoses were sliding hiatal hernia and GERD, severe.  Aciphex 
was given.  

The report of an April 2008 VA examination notes that the 
Veteran's claims file was not available.  His weight was 230 
pounds.  The examiner noted that the Veteran has not been 
prescribed bed rest or had incapacitation in the past 12 months.  
He is independent in his activities of daily living and continues 
to drive.  He complained of heartburn and pain in the epigastric 
and substernal area with pressure extending into the left arm, 
neck, and back.  He has acidic reflux, but no regurgitation of 
food.  He has occasional nausea.  He states that he rarely 
vomits.  There were no reports of hematemesis or melena.  He 
denied dysphagia.  He treats it with Nexium and self-medicates 
with Tums or Maalox.  He sleeps with the head of the bed 
elevated.  He also avoids eating spicy or acidic foods.  
Examination revealed normal abdomen examination.  

A review of the medical evidence of record shows that the Veteran 
has several symptoms for his hiatal hernia.  However, none of 
these symptoms have been found to produce considerable impairment 
of health.  The April 2008 VA examiner indicated that the 
symptoms from the hiatal hernia do not affect the Veteran's 
activities of daily living.  Although the Veteran has 
persistently recurrent epigastric distress with complaints of 
dysphagia and substernal radiating pain, he does not exhibit 
pyrosis and there is conflicting evidence regarding 
regurgitation.  Importantly, the Veteran has maintained a 
generally consistent weight of around 230 pounds over the appeal 
period, and he is not malnourished.  Most importantly, the 
epigastric distress with dysphagia and substernal radiating pain 
has never been productive of considerable impairment of health.  
As such, a higher rating is not warranted under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

The Board has also considered whether the Veteran could receive a 
higher or separate rating under any other diagnostic code, but 
has found none.  In this regard, the Board notes that the Veteran 
does not have diagnoses of pancreatitis, hepatitis C, hepatitis 
B, ulcer, any kind of colitis, or diverticulitis.  Moreover, he 
does not have splenomegaly, minor weight loss, incapacitating 
episodes of at least two weeks but less than four weeks during 
the past 12 month period.  38 C.F.R. § 4.114, Diagnostic Codes 
7304-7307, 7312, 7319, 7323, 7345, 7347.  His symptoms, although 
constant, do not affect his general health; he has generally 
maintained his weight, not lost weight; and he has never been 
found to be incapacitated.  Therefore, a higher rating under any 
other diagnostic code is not in order.  

II.  Increased Rating for Peripheral Neuropathy of the 
Lower Extremities and Left Upper Extremity

The Veteran's peripheral neuropathy of the lower extremities is 
rated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8620.  Diagnostic Code 8620 provides the rating 
criteria for neuritis of the sciatic nerve.  Disability ratings 
of 10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately severe 
in degree, respectively.  The provisions of Diagnostic Code 8520 
refer to paralysis of the sciatic nerve, and contemplate ratings 
up to 80 percent, and Diagnostic Code 8720 refers to neuralgia of 
the sciatic nerve, which contemplates ratings up to 60 percent 
under this code.

The Veteran's peripheral neuropathy of the left upper extremity 
is rated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8615, neuritis of the median nerve.  Under that 
code, a 10 percent rating is warranted for mild incomplete 
paralysis, and a 30 percent rating is warranted for moderate 
incomplete paralysis.  

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, sensory or 
mental function.  In the rating of peripheral nerve injuries and 
their residuals, attention is accorded to the site and character 
of the injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

The medical evidence of record shows that in October 1999 the 
Veteran complained of transient tingling in the hands and feet.  

A February 2001 private treatment record notes that the Veteran 
had peripheral neuropathy.  A February 2001 VA treatment record 
notes that the Veteran has had numbness and tingling of both feet 
for four or five years.  A nerve conduction study was attempted 
on the left median nerve; however, the Veteran could not tolerate 
the stimulus for further study.  With the minimal amount of 
information obtained, there was prolongation of the distal motor 
latency of the right median nerve; however, without any other 
data, no conclusion could be drawn from this.  

A July 2002 private medical record indicates that the Veteran had 
cramping in his calves associated with numbness and tingling.   
The neuromuscular examination demonstrated normal bulk, tone, and 
strength.  The Veteran was areflexic at the ankles with trace 
reflexes at the knees and above,  Vibratory sensation was 
diminished at the toes and metararsal joints.  It was normal at 
the ankles and knees.  The Veteran walked with a narrow based 
gait.  He could walk on heels and toes, but could not walk in 
tandem.  The diagnosis was diabetic neuropathy.  

An August 2002 private nerve conduction studies of the left arm 
and leg demonstrated slowing of the conduction velocities in all 
nerves tested.  The left median motor distal latency was 
prolonged out of proportion to the ulnar motor distal latency.  

A June 2006 VA treatment record notes that muscle strength in all 
four extremities was normal.  Deep tendon reflexes were normal, 
as was coordination.  There was moderately impaired balance.  

An April 2008 VA examination report notes that the Veteran is 
independent in his activities of daily living and he continues to 
drive.  He complained of numbness in the hands and feet in a 
"stocking-glove" pattern.  His biggest problem is balance.  He 
has significant balance issues when he looks up or when walking 
on variable surfaces.  He denied any pain in the upper and lower 
extremities; but, occasionally he will have shooting pains down 
the legs.  There are no flare-ups but it interferes with daily 
activities in that he uses a cane for balance and he has 
difficulty driving over bridges secondary to the "vertigo."  
Examination revealed that deep tendon reflexes in biceps were 1+.  
In the brachioradialis reflexes were 1+.  Patellar reflexes were 
4+.  Achilles was absent bilaterally.  There was no ankle clonus 
noted.  There also was no muscle atrophy, flaccidity, or 
rigidity.  Strength testing to gravity and resistance were normal 
for age and equal bilaterally all over C5-T1 and L2-S1.  The 
Veteran could toe raise and heel raise with difficulty with 
balance.  He could perform heel to toe tandem walk but had 
difficulty with balance.  Romberg was negative.  Rapid hand 
movements were normal.  Heel to shin was normal.  Dull 
discrimination and light touch were intact in the upper and lower 
extremities.  5/5 monofilament testing sites were perceived 
bilaterally.  Vibratory sensation was intact at the medial 
malleolus and the first metatarsophalangeal joint bilaterally.  
The Veteran had increase in imbalance with closing his eyes and 
tipping his head aback.  There was no pronator drift or asterixis 
noted.  There were no objective findings of radiculopathy.  The 
examiner stated that there was no objective evidence to support a 
diagnosis of peripheral neuropathy. 

After reviewing the evidence of record, the Board finds that the 
Veteran's peripheral neuropathy of the lower extremities and the 
left upper extremity are appropriately rated as 10 percent 
disabling throughout the entire initial evaluation period.  A 
higher rating for any of the disabilities is not warranted.  In 
this regard, higher ratings for peripheral neuropathy of the 
lower extremities and left upper extremity are warranted only for 
moderate incomplete paralysis of the respective nerve.  The 
evidence simply does not reflect such a level of incomplete 
paralysis.  Notably, the most recent VA examination report from 
April 2008 reflects no symptoms whatsoever of peripheral 
neuropathy of any extremity.  The remainder of the medical 
evidence shows complaints of numbness, tingling, and evidence of 
diminished reflexes and sensation.  No medical professional has 
ever indicated that the neurological impact of the peripheral 
neuropathy is more than mild, and with the current evidence 
showing a lack of symptoms entirely, the evidence suggests that 
the current ratings of 10 percent for the lower extremities and 
left upper extremities are appropriate.  As such, higher ratings 
for these disabilities are not warranted.

	III.  Earlier Effective Date for Hiatal Hernia

The Veteran claims that the effective date for the award of 
service connection for hiatal hernia should be in 1977 because 
that is when his disability began.  

Service connection for hiatal hernia was originally denied in a 
November 1977 rating decision.  The Veteran received notice of 
this decision by letter dated in November 1977, but he failed to 
file any appeal.  Therefore, the decision is final.  38 C.F.R. 
§ 20.1103.  

The Veteran then filed a new claim for entitlement to service 
connection for hiatal hernia.  The claim was received by VA on 
March 29, 2001.  The claim was denied and the Veteran appealed 
the decision.  In a June 2005 Board decision, the Board granted 
reopening of the claim for entitlement to service connection for 
hiatal hernia, and granted the service connection claim on the 
merits.  Thereafter, in the October 2005 rating decision on 
appeal, the RO implemented the Board's decision for service 
connection for hiatal hernia.  A noncompensable rating was 
assigned, effective November 28, 2000.  However, in a September 
2006 rating decision, the RO determined that there was clear and 
unmistakable error (CUE) in the October 2005 rating decision 
granting November 28, 2000 as the effective date.  The September 
2006 rating decision determined that the hiatal hernia should be 
rated as 10 percent disabling, effective from March 29, 2001, the 
date the claim to reopen was received.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim, such 
as the Veteran's, may be reopened when new and material evidence 
is presented or secured with respect to that claim.

The Veteran did not submit a new claim to reopen the previously 
denied claim for entitlement to service connection for hiatal 
hernia until the instant claim to reopen was received on March 
29, 2001.  There is no evidence showing that the Veteran 
indicated an intent to apply for service connection for hiatal 
hernia between the last final disallowance of the claim in 
November 1977 and the date of receipt of the instant claim to 
reopen on March 29, 2001.  As the record contains no such 
communication or action from the Veteran during the interim 
period, there is no factual or legal basis to assign an effective 
date earlier than March 29, 2001.  [The Board notes that a claim 
for entitlement to service connection for peripheral neuropathy 
and diabetes was received by VA on November 28, 2000; however, it 
does not include any mention of hiatal hernia.]

Additionally, the Board notes that, according to the June 2005 
Board decision that granted reopening of the claim, the claim was 
reopened on the basis of post-service medical evidence reflecting 
a then current diagnosis of hiatal hernia.  Because March 29, 
2001, is the date of receipt of the reopened claim and the claim 
was reopened on the basis of new and material evidence other than 
service department records, March 29, 2001, is the proper 
effective date for the grant of service connection.

In reaching this decision the Board considered the Veteran's 
arguments.  However, the law provides that without a perfected 
appeal, the underlying rating decision is final.  38 U.S.C.A. 
§ 7105.  

	IV.  Other Considerations

At no time during the appeal period have the Veteran's hiatal 
hernia and peripheral neuropathy of the lower extremities and 
upper left extremity been manifested by greater disability than 
contemplated by the currently assigned ratings under the 
designated diagnostic codes.  Accordingly, staged ratings are not 
in order and the assigned ratings are appropriate for the entire 
period of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The 
Veteran has not required frequent hospitalization for his hiatal 
hernia or his peripheral neuropathy, and the manifestations of 
such are consistent with the assigned schedular evaluations.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the evaluations assigned for the disabilities.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  




ORDER

An initial rating in excess of 10 percent for hiatal hernia is 
denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity is denied.

An effective date earlier than March 29, 2001 for the grant of 
service connection for hiatal hernia is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


